Citation Nr: 1520224	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-41 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disability.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disability.  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression, recharacterized as an acquired psychiatric disability.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

These matters come to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for a back disability, left leg disability, right foot disability, right ankle disability, and depression.  A notice of disagreement was filed in September 2009 with regard to the back, left leg, right foot, and right ankle disabilities.  A notice of disagreement was filed in April 2010 with respect to depression.  A statement of the case was issued in September 2010 and a substantive appeal was received in October 2010.

The issue of entitlement to service connection for an acquired psychiatric disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a September 2011 submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for back disability, left leg disability, right foot disability, and right ankle disability.  

2.  In an unappealed December 2006 rating decision, the RO denied entitlement to service connection for depression.

3.  Additional evidence received since the RO's December 2006 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for depression.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for back, left leg, right foot, and right ankle disabilities by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The December 2006 RO decision denying entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the December 2006 RO decision denying entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a September 2011 submission, the Veteran, through his representative, withdrew his appeal as to the issues of entitlement to service connection for back, left leg, right foot, and right ankle disabilities, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and these issues are dismissed.

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2006, the Veteran filed an original claim of service connection for depression.  Of record were service treatment records and private treatment reports.  In a December 2006 rating decision, the RO denied entitlement to service connection for depression on the basis that it was not shown in service and there was no evidence relating current diagnosis to active duty.  The rating decision was issued to in January 2007.  The Veteran did not file a notice of disagreement with the denial of service connection.  No new and material evidence was received within a year of issuance of the December 2006 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In August 2008, the Veteran filed a petition to reopen his claim of entitlement to service connection for depression.  VA treatment records were associated with the claims folder which reflected a May 2006 assessment of depression/anxiety.  An August 2008 psychiatric evaluation reflects Axis I diagnoses of cocaine dependence, continuous; alcohol dependence, continuous; cannabis abuse, in remission; nicotine dependence, continuous; rule out substance induced mood disorder with mixed features.  An October 2008 VA psychology note reflects an assessment of depression disorder.  From March to April 2010, the Veteran sought rehabilitation treatment for substance abuse.  The Axis I diagnoses on discharge were polysubstance dependence; polysubstance abuse; and substance-induced mood disorder versus depression with anxiety.  

In a February 2009 statement, the Veteran asserted that his depression began while he was stationed in Somalia in 1994.  

The evidence added to the record since that time, to include the Veteran's assertions of experiencing depression while stationed in Somalia were not previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This addresses elements of the claim not previously established; such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claim of service connection for depression is reopened.  38 U.S.C.A. § 5108.  


ORDER

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability is dismissed.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disability is dismissed.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disability is dismissed.

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability is dismissed.

New and material evidence has been received to reopen the claim of service connection for depression.




REMAND

A May 2006 VA outpatient entry reflects that he entered a rehabilitation program through Baptist Medical Center "recently."  Such records should be requested and associated with the claims folder. 

A July 2006 VA outpatient entry reflects that old records were received from Piedmont Psychiatric Association.  Such records are not of record and should be requested and associated with the claims folder.  

A July 2006 VA outpatient entry reflects that the Veteran was admitted to a hospital in Myrtle Beach in April 2006.  Such records should be requested and associated with the claims folder.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed acquired psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

On remand, associate with the claims folder or Virtual VA updated treatment records from the Salisbury VA Medical Center (VAMC) for the period from April 12, 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the Salisbury VAMC for the period from April 12, 2013.  

2.  Request that the Veteran complete appropriate releases which contains the full name, address, and dates of treatment pertaining to Baptist Medical Center, Piedmont Psychiatric Association, and the hospital in Myrtle Beach.  Thereafter, request records from these medical providers.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  AFTER all outstanding treatment records have been associated with the claims folder or Virtual VA, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed acquired psychiatric disability.  The claims and Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a)  Please identify all psychiatric disabilities.

Consideration should be given to the diagnoses of record.

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disability is due to active service or any incident therein, to include his in-service experiences in Somalia.  

Please provide reasons for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  After completion of the above, review the expanded record and adjudicate the service connection claim on the merits.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


